Fourth Court of Appeals
                                San Antonio, Texas
                                     August 12, 2015

                                   No. 04-13-00278-CV

           PEACOCK HOSPITALITY, INC. d/b/a Holiday Inn Express-Burnet,
                               Appellant

                                             v.

                         Bipin PATEL; Mahadev, LLC; and FDIC,
                                      Appellees

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-04054
                       Honorable Janet P. Littlejohn, Judge Presiding


                                      ORDER
       Appellant's Unopposed Motion for Extension of Time to File Motion for Rehearing is
hereby GRANTED. Time is extended to August 21, 2015.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court